Citation Nr: 1131936	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to restoration of a 10 percent disability evaluation for bilateral hearing loss, prior to August 27, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from July 2000, February 2001, and December 2002 rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  The case is now under the jurisdiction of the Philadelphia, Pennsylvania, RO.

In December 2004, the Board remanded the Veteran's claim to the RO for issuance of a Statement of the Case (SOC).  The Veteran perfected his appeal as to the matter and the case was returned to the Board for appellate consideration.  

In September 2006, the Board again remanded the Veteran's claim to the RO to afford him an opportunity to testify during a hearing before a Veterans Law Judge (Board hearing).

In October 2007, the Veteran testified during a hearing conducted via video conference, before the undersigned.  A copy of the hearing transcript is in the claims file.

In February 2008, the Board again remanded this claim for additional development.

In a January 2010 rating decision, the RO awarded a 10 percent disability evaluation for the Veteran's bilateral hearing loss, effective from August 27, 2008, the date of a VA audiological examination.  He has not perfected an appeal as to that determination.  As such, the issue as styled on the title page accurately reflects the current status of his claim on appeal.

In September 2010, the Board again remanded this appeal for further development.  The development has been completed and the case has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 10 percent to 0 percent, effective June 1, 2001.  

2.  At the time of the February 2001 rating decision, the 10 percent rating for the Veteran's service-connected bilateral hearing loss had been in effect since October 14, 1997, less than five years.

3.  The reduction in the evaluation for bilateral hearing loss met all due process requirements, and the decision to reduce the rating was properly substantiated by the evidence of record, that reflected an improvement in the disability status.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent disability rating for bilateral hearing loss, prior to August 27, 2008, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  .

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in its August 2000 letter.

In September 2010, the Board remanded the Veteran's claim to the RO for further development that included scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination in October 2010, but failed to report and did not request that the examination be rescheduled.


II. Factual Background and Legal Analysis

The Veteran asserts that his previously assigned 10 percent disability rating for his service-connected bilateral hearing loss should not have been reduced to a noncompensable rating.  He seeks to have the 10 percent rating restored for the period prior to August 27, 2008.

As background information, in a December 1966 rating decision, the RO granted service connection for the Veteran's bilateral hearing loss and awarded a noncompensable disability rating, effective from September 19, 1966, the date of the Veteran's service connection claim.  

In a June 1998 rating decision, the RO increased the Veteran's service-connected bilateral hearing loss to 10 percent, effective from October 14, 1997.

Following a February 2000 VA examination, in a July 2000 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected bilateral hearing loss from 10 percent to 0 percent.  

In the August 2000 letter from the RO, the Veteran was given due process notice of the proposed reduction in the disability rating for his service-connected bilateral hearing loss.  The letter also apprised him of the right to submit additional evidence to contest the reduction and request a pre-determination hearing.  

In a February 2001 rating decision, the RO reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 10 percent to 0 percent, effective June 1, 2001.  The Veteran then perfected a timely appeal with respect to this reduction.  

Generally, when a reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and be furnished detailed reasons therefore.  38 C.F.R. 
§ 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period to contest the reduction, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the procedural due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction in July 2000, and being apprised of it in August 2000, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  In response, the Veteran submitted a lay statement.  Subsequently, the final rating action was issued in February 2001 and the 10 percent rating for his service-connected bilateral hearing loss was reduced to 0 percent.  The effective date of the reduction, June 1, 2001, was the first day of the third month following the March 2001 notice of the February 2001 rating decision.  Thus, the RO carried out the reduction in accordance with the procedural due process requirements of 38 C.F.R. § 3.105(e).  The Veteran also testified during a hearing before the undersigned in May 2007 and set forth his contentions in detail.

Turning now to the substantive merits of the reduction, the requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344, which require that only evidence of a sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  If there is any doubt, the rating in effect will be continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation also provides that, with respect to other disabilities that are likely to improve, namely, those in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  The duration of a disability rating is measured from the effective date assigned to a disability rating until the effective date of the actual reduction.

Here, at the time of the February 2001 rating decision, the 10 percent rating for the Veteran's service-connected bilateral hearing loss had been in effect since October 14, 1997, so less than five years.  Thus, 38 C.F.R. § 3.344(a) and (b) are inapplicable in this instance as the 10 percent rating was in effect for less than five years, which does not satisfy the five-year minimum requirement of these provisions.  Consequently, 38 C.F.R. § 3.344(c) applies instead.

Even so, the Board still must determine whether improvement in the Veteran's disability had actually occurred and that such improvement actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Further, in any rating reduction case VA must ascertain, based upon a review of the entire recorded history of the condition, whether a preponderance of the evidence reflects an actual change in the disability and whether the examination reports reflecting such a change are based upon thorough examinations.  See Brown at 420-421.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.

In a rating reduction case, VA has the burden of establishing the disability improved.  This is in stark contrast to a case involving a claim for an increased disability rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.   Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Here, records show the Veteran had full and complete VA examinations in July 1999 and February 2000 to determine whether there was any material change in the severity of his disability.  These examinations occurred after the June 1998 rating decision, that increased the Veteran's disability rating to 10 percent, and July 2000 rating decision, which proposed the reduction of the Veteran's disability rating.  Moreover, the Veteran was reexamined by VA in December 2001, March 2002, June 2005, and August 2008.  These examinations occurred after the reduction had taken effect on June 1, 2001, to ensure this suggested improvement was being sustained or maintained under the ordinary conditions of life.

The Veteran's bilateral hearing loss is currently rated under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment for that ear from either Table VI or Table VIa, whichever results in the higher numeral.  Id.

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), it was held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

A review of the evidence available at the time of the February 2001 rating decision confirms that only the noncompensable rating criteria were met under DC 6100 for the Veteran's bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86.  

Specifically, in July 1999, the Veteran was provided a VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
35
40
90
100
66
RIGHT
35
35
45
85
50

Using the Maryland CNC test, the speech recognition score for the right ear was 90 percent and the speech recognition score for the left ear was 88 percent.  The mechanical application of the above test results compels a numeric designation of Level II hearing in the right ear and Level III hearing in the left ear, commensurate with a noncompensable disability evaluation.  38 C.F.R. §§ 4.85, 4.86.  

In February 2000, the Veteran was provided another VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
50
45
95
100
72
RIGHT
50
45
50
90
58

Using the Maryland CNC test, the speech recognition score for the right ear was 84 percent and the speech recognition score for the left ear was 84 percent.  The mechanical application of the above test results compels a numeric designation of Level III in the right ear and Level III in the left ear, commensurate with a noncompensable evaluation.  38 C.F.R. §§ 4.85, 4.86.  

A June 2000 VA medical record indicates that a clinic audiologist reviewed the Veteran's recent test results, noting fluctuations in his prior tests results.  The VA audiologist concluded that the February 2000 test findings were consistent and thought to represent the organic threshold of hearing.

In January 2001, the Veteran was examined in a VA Medical Center (VAMC) outpatient clinic.  The audiometric examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
55
65
90
100
78
RIGHT
45
55
60
85
61

The record does not indicate if the Maryland CNC test was used in determining the Veteran's speech recognition scores.  The Veteran's speech recognition scores for the right ear were 76 percent and 80 percent.  The average of these speech recognition scores is 78 percent in the right ear.  The speech recognition scores for the left ear were 68 percent and 76 percent.  The average of these speech recognition scores is 72 percent in the left ear.  These results warrant the application of Table VIa under 38 C.F.R. § 4.86(a) for the left ear only.  Applying Table VIa to the left ear, a puretone threshold average of 78 compels a numeric designation of Level VII in the left ear.  This designation is higher than the Level VI numeric designation that would be assigned to the left ear using Table VI.  For the right ear, Table VI designates the Level IV numeric designation.  Under Table VII, Level VII hearing in the left ear and Level IV hearing in the right ear requires the assignment of a 20 percent evaluation under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  

In March 2001, the Veteran was again examined in the VAMC outpatient clinic.  The audiometric examination revealed the following puretone thresholds, in decibels:





HERTZ




1000
2000
3000
4000
Average
LEFT
60
70
95
100
81
RIGHT
50
60
65
85
65

The record does not indicate if the Maryland CNC test was used in determining the Veteran's speech recognition scores.  The Veteran's speech recognition scores for the right ear were 76 percent and 72 percent.  The average of these speech recognition scores is 74 percent in the right ear.  The speech recognition scores for the left ear were 68 percent and 76 percent.  The average of these speech recognition scores is 72 percent in the left ear.  These results warrant the application of Table VIa under 38 C.F.R. § 4.86(a) for the left ear only.  Applying Table VIa to the left ear, a puretone threshold average of 81 compels a numeric designation of Level VII in the left ear.  This designation is higher than the Level VI numeric designation that would be assigned to the left ear using Table VI.  For the right ear, Table VI designates the Level V numeric designation.  Under Table VII, Level VII hearing in the left ear and Level V hearing in the right ear requires the assignment of a 30 percent evaluation under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  

In an attempt to reconcile the fluctuations shown in the Veteran's VAMC January and March 2001 audiometric findings with those presented at the prior VA examinations, the Veteran was scheduled for another VA audiometric examination in December 2001.  The December 2001 examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
40
45
90
85
61
RIGHT
35
40
40
80
49

Using the Maryland CNC test, the speech recognition score for the right ear was 94 percent and the speech recognition score for the left ear was 92 percent.  The mechanical application of the above test results compels a numeric designation of Level I in the right ear and Level II in the left ear commensurate with a noncompensable evaluation under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  

The December 2001 VA examiner, following a review of the claims file and a physical examination of the Veteran, concluded that "[i]ntertest consistency is considered excellent and in direct conflict with the two audiometric reports dated in 1-29-01 and 3-28-01.  It is highly recommended that [the December 2001 VA examination] results are valid and reliable and should be considered in the process of evaluating this individual's Compensation and Pension claim."  There are no medical opinions to the contrary in the claims file, and the remaining treatment records in the claims file do not provide results to support the January 2001 and March 2001 test results.

The remaining March 2002 and June 2005 post-reduction VA examinations also fail to show that the reduction in the disability rating was inappropriate.  

Specifically, in March 2002, the Veteran was provided another VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
35
35
85
85
60
RIGHT
35
35
40
80
48

Using the Maryland CNC test, the speech recognition score for the right ear was 96 percent and the speech recognition score for the left ear was 96 percent.  The mechanical application of the above test results compels a numeric designation of Level I in the right ear and Level II in the left ear commensurate with a noncompensable evaluation under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  

In June 2005, the Veteran was provided a VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
30
40
80
85
59
RIGHT
35
35
45
80
49

Using the Maryland CNC test, the speech recognition score for the right ear was 94 percent and the speech recognition score for the left ear was 92 percent.  The mechanical application of the above test results compels a numeric designation of Level I in the right ear and Level II in the left ear commensurate with a noncompensable evaluation under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  

Thus, the VA examinations both before and after the RO's February 2001 reduction of the Veteran's claim provide insufficient evidence to warrant restoring the 10 percent rating under DC 6100.  

VA made repeated attempts to obtain additional VA medical opinions regarding the Veteran's fluctuations in hearing loss and its severity, prior to August 2008.  However, the Veteran was unable to attend scheduled January and November 2009 VA examinations as he was recovering from heart surgery and unable to travel. But, he failed to report for a VA examination scheduled in October 2010, and did not request that the examination be reschedule, nor has he not provided good cause for his absence.  Therefore, the Board must decide this claim based on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The evidence of record establishes that the Veteran is appropriately rated as 0 percent disabling, prior to August 27, 2008, for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

The evidentiary basis for the July 2000 rating decision proposing to reduce the disability assigned for bilateral hearing loss from 10 percent to non-compensable is contained in the July 1999 and February 2000 VA audiological evaluation reports.  Those test findings did not meet the criteria warranting 10 percent rating under 38 C.F.R. §§ 4.85, 4.86(a), DC 6100.  The findings were consistent with Level II hearing in the right ear and Level III hearing in the left ear in July 1999, and Level III hearing in the right and left ears in February 2000 - and commensurate with a noncompensable disability evaluation.  Moreover, when comparing the results of the audiometric testing in July 1999, February 2000, and December 2001, March 2002, and June 2005, with the January and March 2001 VAMC evaluations, what stands out is the significantly decreased puretone thresholds only in January and March 2001 that was not repeated in any other examination.  In fact, the puretone findings of the most recent June 2005 VA examination are remarkably similar to the July 1999 and February 2000 VA examination findings.  The decision to reduce the evaluation was reasonable when the overall evidence is considered.

Thus, based on these examination findings, present at the time of the July 2000 rating decision that proposed the reduction on appeal here, the reduction from 10 percent to noncompensable for the disability rating for bilateral hearing loss was consistent with the level of impairment as reflected by the competent evidence at that time.

Further in this regard, the evidence at that time also did not show that the Veteran's bilateral hearing loss met any other criteria under 38 C.F.R. §§ 4.85, 4.86(a) so as to warrant a continued 10 percent rating at the time of the July 2000 rating decision.  The evidence does not show that the hearing loss resulted in Level IV hearing in at least one ear, with Level III hearing loss in the other ear such as to warrant a 10 percent rating.

The findings from these examinations warranted a reduction in rating as proposed in the July 2000 rating decision, and as implemented in the February 2001 rating decision, to reduce the rating for the Veteran's bilateral hearing loss from 10 percent to noncompensable, effective June 1, 2001.  See 38 C.F.R. § 3.344(c).

In summary, the Board concludes that the reduction in disability rating from 10 percent to noncompensable for bilateral hearing loss, effective June 1, 2001, was proper.  The record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day timeframe within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  The effective date of the reduction on June 1, 2001 came after the 60-day period following notice to the Veteran of the rating action proposing the reduction.

Notably, the Veteran attests that his bilateral hearing loss has not improved so as to warrant a reduction to noncompensable rating prior to August 27, 2008.  However, there was clear improvement in the objectively determined audiological test findings.  Moreover, the June 2005 audiometric findings are more in line with previous audiometric findings, and appear to be an accurate assessment of the Veteran's defective hearing.  

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in rating from 10 percent to noncompensable for the Veteran's bilateral hearing loss, effective June 1, 2001, was proper.  The competent evidence shows that at the time of the RO's decision proposing reduction, the appropriate rating corresponded to the determination of a noncompensable rating.  Therefore, the Veteran's appeal for restoration of a 10 percent rating for that disorder prior to August 27, 2008, must be denied.

The Veteran's lay testimony concerning the severity of his service-connected bilateral hearing loss is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In light of the Veteran's contentions, the Board has considered restoring the 10 percent rating under other criteria, including extraschedular evaluation.  The potential application of various provisions of Title 38 of the Code of Federal Regulations (2009) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. at 593, including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no convincing evidence presented by the Veteran that his service- connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Reduction of the disability rating for bilateral hearing loss to noncompensable, effective June 1, 2001 was proper; restoration of a 10 percent rating prior to August 27, 2008 is denied



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


